 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 6516 
 
AN ACT 
To make technical corrections to provisions of law enacted by the Coast Guard Authorization Act of 2010. 
 
 
1.Technical correctionsEffective with the enactment of the Coast Guard Authorization Act of 2010 (Public Law 111–281), such Act is amended as follows: 
(1)Section 208(c) is amended by striking such chapter and inserting chapter 5 of title 14, United States Code,.  
(2)Section 221(a)(6)(B) is amended by inserting open quotation marks before (1) In such amounts.  
(3)Section 401(d)(1) is amended by striking part and inserting section.  
(4)Section 402(a) is amended by striking Coast Guard Authorization Act for Fiscal Years 2010 and 2011 each place it appears and inserting Coast Guard Authorization Act of 2010.  
(5)Section 511(a) is amended— 
(A)in the matter preceding the quoted material, by striking of such title and inserting of title 14, United States Code,; and  
(B)in the quoted material, in section 50(a)(3)(B), by striking stewrdship and inserting stewardship.  
(6)Section 524(a) is amended— 
(A)in subsection (a), in the quoted matter, by redesignating section 102 as section 101; and  
(B)in subsection (b), by striking the matter that is inside the quotation marks and inserting the following: 
 
 
101. Appeals and waivers.  .  
(7)Section 525 is amended— 
(A)in subsection (a)— 
(i)in the matter preceding the quoted material, by striking further; and  
(ii)in the quoted material, by redesignating section 200 as section 199; and  
(B)in subsection (b), by striking the matter that is inside the quotation marks and inserting the following: 
 
 
199. Marine Safety curriculum.  .  
(8)Section 617(f)(3)(C) is amended by striking 402(c) and inserting 11.402(c).  
(9)Section 618 is amended by striking Great Lake and inserting Great Lakes.  
(10)Section 702(a) is amended by inserting of the department in which the Coast Guard is operating after Secretary.  
(11)Section 703(a) is amended by inserting of the department in which the Coast Guard is operating after Secretary.  
(12)Section 806(c)(2)(A)(i) is amended— 
(A)by striking or facilities and inserting or facilities; and  
(B)by striking ports and inserting ports.  
(13)Section 819 is amended in the quoted matter by striking (6) and inserting (3).  
(14)Section 821(a) is amended in the quoted matter in section 70125(d) by striking [46 U.S.C. 70101 note] and inserting (46 U.S.C. 70101 note).  
(15)Section 821(b) is amended by striking is repealed and inserting , and the item relating to such section in the table of contents in section 1(b) of such Act, are repealed.  
(16)Section 828(a) is amended— 
(A)by striking Section 701 and inserting Chapter 701; and  
(B)by striking is amended and inserting is further amended.  
(17)Section 828(c) is amended— 
(A)in paragraph (1) by striking is amended and inserting is further amended;  
(B)in paragraph (2) by striking is amended and inserting is further amended;  
(C)by redesignating paragraphs (3) and (4) as subparagraphs (A) and (B) of paragraph (2), and moving such subparagraphs 2 ems to the right; and  
(D)in subparagraph (A) of paragraph (2), as so redesignated, by striking the matter that is inside the quotation marks and inserting the following: 
 
 
Subchapter I—General  .  
(18)Section 901(a) is amended by inserting and 12132 after 12112.  
(19)Section 1011(9)(B) is amended by striking 3(b)(2) and inserting 1012(b)(2).  
(20)Section 1043 is amended by striking section 18, and inserting title 18,.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
